Citation Nr: 9913460	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-43 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated 50 percent 
disabling.

2.  Entitlement to service connection for a skin disorder of 
the feet and legs.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Honolulu Regional Office (RO) September 1995 rating decision 
which increased the rating of service-connected PTSD from 10 
to 30 percent, and denied service connection for skin 
disorders of the feet and leg.  By August 1996 rating 
decision, the evaluation of his PTSD was increased to 50 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.

In his August 1996 substantive appeal, the veteran requested 
a Travel Board hearing but, at an October 1996 RO hearing, he 
indicated that he no longer desired a Travel Board hearing.  
Consequently, the Board is satisfied that his request for 
same is considered to have been effectively withdrawn.  
38 C.F.R. § 20.704(e) (1998).

During the pendency of this appeal, the VA Schedule of 
Ratings for Mental Disorders was amended and re-designated 
38 C.F.R. § 4.130 (1998), effective November 7, 1996.  In 
light of the favorable resolution of the veteran's appeal 
under the regulatory criteria in effect prior to November 7, 
1996, as discussed below, the Board finds that the veteran 
has not been prejudiced by the fact that his case was not 
considered under the newly amended regulation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Appellate consideration of the issue of entitlement to 
service connection for a skin disorder of the feet and legs 
is held in abeyance pending completion of the development 
requested in the remand below.


FINDING OF FACT

The veteran's PTSD is manifested by frequent suicidal and 
homicidal ideations, nightly nightmares and difficulty 
sleeping, flashbacks, irritability, and frequent outbursts of 
anger and violence toward his spouse; he is virtually 
isolated in the community, does not have any close friends, 
does not participate in any social activities, and spends 
most of the time alone in his backyard.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected PTSD 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for PTSD was granted by 
August 1986 RO rating decision, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
records showing that he had combat service in Vietnam and was 
awarded the Purple Heart Medal for wounds sustained in 
action.  On VA psychiatric examination in June 1986, PTSD was 
diagnosed (manifested by suicidal and homicidal ideation, 
frequent and extreme anger and physical violence toward his 
spouse, depression, irritability, inability to deal with 
persons in authority positions, nightmares, flashbacks, and 
social isolation), and the onset of the disorder was 
attributed to traumatic, combat-related events to which he 
was exposed in service.  

On VA psychiatric examination in May 1988, the veteran 
indicated that he continued to experience nightmares and 
flashbacks from Vietnam, noting that he was unable to sleep 
in the same bed with his spouse because he was restless and 
sometimes hit her.  Reportedly, he had a history of multiple 
outbursts of physical violence toward his spouse, broke her 
nose at least twice, and was arrested on one occasion.  He 
indicated that he was irritated easily and had trouble 
containing his anger.  On examination, chronic, moderate to 
severe PTSD was diagnosed.

VA outpatient treatment records and psychological evaluation 
reports from August 1994 to May 1995 reveal intermittent 
treatment associated with the veteran's PTSD, as manifested 
by symptoms of nightmares, flashbacks, irritability, social 
isolation, outbursts of anger and poor anger control, 
suicidal and homicidal ideations, and difficulty coping with 
work-related stress.  

A June 1995 psychological evaluation report from the 
veteran's treating VA psychologist indicates that he 
participated in PTSD treatment since January 1995, that he 
experienced intense marital discord (he reportedly decided to 
seek a divorce from his spouse), suicidal and homicidal 
ideations, and failure of his business.  The psychologist 
indicated that he was motivated and had overcome some of his 
initial hopelessness, apathy, and anger, and began vocational 
rehabilitation, but he continued to experience symptoms 
including suicidal ideation and hopelessness; reportedly, he 
lost temper in a recent argument with his spouse and was 
charged with endangerment of a family member.  

A July 1996 letter from R. Sword, Ph.D., reveals that he 
treated the veteran for his PTSD, "off and on," since 
approximately 1981, during which time he observed him to be 
completely unable to maintain meaningful and gainful 
employment and relationship with others (reportedly, he was 
socially isolated and did not interact with people, even with 
other Vietnam era veterans).  One of the reasons for his 
inability to work was reportedly his difficulty getting along 
with others, lack of concentration, persistence, pace, 
feeling of guilt, flashbacks, and sleep problems.  
Reportedly, he experienced day-mares and nightly nightmares 
and sleep disturbances.  The psychologist indicated that 
frequent and severe marital difficulties nearly led to the 
veteran's divorce, but the marriage continued thanks to his 
spouse's patience, support and understanding of his 
condition.  

On VA psychiatric examination in July 1996, the veteran 
indicated that he participated in PTSD treatment because he 
felt "intense distress," noting that he experienced nightly 
nightmares and had difficulty sleeping.  Reportedly, he 
started a small business in 1990 as he was unable to work for 
anybody else, but because he was unsuccessful, he gave up the 
business in 1995.  He indicated that he was socially isolated 
and only interacted with his spouse of 25 years (noting that 
the marriage was associated with verbal and physical fights 
over the years).  Reportedly, he did not have an interest in 
"anything" and spent most of his time sitting in his 
backyard, staring at a mango tree.  On examination, his mood 
was depressed and affect was angry; thought processes and 
content were obsessed with injustice of VA and the Army, but 
judgment and insight were adequate for activities of daily 
living; there was evidence of current homicidal or suicidal 
thoughts, but no immediate intention of either.  Chronic PTSD 
was diagnosed, and the Global Assessment of Functioning score 
of 38 was assigned.  The examiner indicated that the 
veteran's psychosocial condition and the severity of his PTSD 
symptoms had worsened since VA psychological evaluation in 
June 1995.  

In her October 1996 letter, the veteran's spouse indicated 
that her life with him was a "living hell" for the past 25 
years due to PTSD, associated with symptoms such as 
nightmares, flashbacks, outbursts of anger and violence, and 
his isolation and withdrawal.  

At an October 1996 RO hearing, the veteran testified that he 
experienced almost nightly nightmares and was unable to sleep 
in the same room with his spouse because he beat her up in 
his sleep, thinking she was the enemy.  He indicated that he 
experienced frequent flashbacks and "day-mares" from 
Vietnam which could occur at any time and in any environment.  
Reportedly, he was socially isolated, withdrawn, and did not 
trust people; he wanted to be alone and was unable to work 
because he just could not deal with people.  The only place 
were he felt relatively safe was a self-built hooch in his 
backyard, and he preferred to spend most of the time there.  
He indicated that he frequently experienced marital 
difficulties due to his short temper with outbursts of anger 
and violence, and his spouse reportedly left him on several 
occasions in the past.  He testified that the only people 
with whom he felt close were his spouse (even though they 
were constantly fighting) and his treating psychologist, Dr. 
Sword.  

In April 1997, Dr. Sword indicated that the veteran 
experiences severe deficiencies in social and occupational 
settings, is unable to maintain employment, has very few 
friends (none of whom are close friends), feels close only to 
his spouse (but his marriage was described by the 
psychologist as "tenuous at best" as he was unable to 
control his violence toward her), and spends the majority of 
time in isolation in his hooch.  Reportedly, he frequently 
expressed thoughts and plans of suicide and a disaster was 
averted only thanks to "appropriate professional 
intervention."  Reportedly, he is unable to adapt to any 
stressful situation, does not associate with people including 
other veterans, cannot trust or relate to people, and is 
fearful of others.  Dr. Sword believed that the veteran is 
unable to understand the wrongful nature of his actions or 
control his violent behavior which is precipitated by 
nightmares and flashbacks from Vietnam, and is unable to 
function independently in either occupational or social 
settings.  

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (now 
codified at 38 C.F.R. § 4.130, Code 9411 (1998)), and a 50 
percent evaluation is assigned, consistent with evidence 
showing considerable impairment in the ability to establish 
or maintain effective or favorable relationships, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation is warranted under the criteria in 
effect prior to November 7, 1996, when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (the U.S. Court of 
Veterans Appeal prior to March 1, 1999) upheld an 
interpretation that the criteria in Diagnostic Code 9411 for 
a 100 percent disability rating "are each independent 
bases" for granting a 100 percent rating.  Based on the 
foregoing evidence, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under Diagnostic Code 9411, in effect prior to 
November 7, 1996.  The entire body of pertinent medical 
evidence, as discussed above, shows that symptomatology 
associated with his PTSD has rendered him virtually isolated 
in the community; he avoids people, social activities of any 
kind, and has virtually no friends (although Dr. Sword 
indicated in April 1997, that he has few friends, the 
evidence of record does not indicate that he actually knows 
people who can be classified as friends, except for his 
spouse and Dr. Sword).  Moreover, the evidence shows that 
even the most intimate contacts are severely affected by his 
PTSD symptoms, i.e. his more than 25-year marriage is 
associated with periods of physical violence and constant 
confrontations, fights and arguments; it appears that the 
marriage nearly ended in a divorce in 1995; it appears that 
it was saved thanks to his spouse's patience and 
understanding of the situation and his condition.   

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Diagnostic Code 
9411, in effect prior to November 7, 1996, as it is clear 
that the attitudes of all contacts (even the most intimate, 
as discussed above) have affected him so adversely so as to 
have resulted in his virtual isolation in the community.  The 
evidence demonstrates that he is unable to function 
independently in either occupational or social settings.  In 
view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders, effective prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the amended criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (the version most 
favorable to the veteran applies where a change of applicable 
law or regulation occurs after a claim is filed, but before a 
final decision is rendered).


	(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

The veteran's service medical records do not reveal any 
reports or clinical findings indicative of the presence of 
any skin disorder involving his feet or legs.  No pertinent 
clinical finding was evident during numerous post-service 
medical examinations performed to evaluate the level of 
severity of his various service-connected disabilities 
(including residuals of shell fragment wounds to his lower 
extremities), or in numerous written correspondence with the 
RO (prior to his January 1995 claim of service connection for 
skin disorders of the feet and legs).

The first post-service clinical evidence suggesting the 
presence of skin disorders of service origin consists of a 
January 1995 VA Agent Orange medical examination, at which 
time the veteran indicated that he experienced recurrent skin 
rashes involving his feet since Vietnam.  On examination, 
dried and cracked skin and scaly rash, not associated with 
discharge, involving both feet was indicated and tinea pedis 
was diagnosed.  On VA psychological evaluation in February 
1995, he indicated that he experienced "skin problems" 
since his exposure to Agent Orange in Vietnam.  

Medical records from G. Salenger, M.D., from April to October 
1996 indicate that he treated the veteran for skin disorders 
involving the feet since April 1996 and, in May of that year, 
chronic psoriatic dermatitis of feet and possible "jungle 
rot" were diagnosed.  Although Dr. Salenger indicated that 
such disorders have been present since the veteran's Vietnam 
service (as he reported experiencing skin problems since that 
time) and only treatment with injectable Kenalog appeared 
effective, post service clinical evidence (prior to January 
1995) does not appear to document the presence of such 
pertinent disorders.  The Board notes that several recent 
color photographs (submitted in October 1996) depict the 
veteran's feet, showing the presence of skin lesions, 
eruptions, and discoloration.

The veteran testified at his October 1996 RO hearing that he 
did experience recurrent dermatological problems involving 
his feet since active service.  His testimony is further 
reinforced by his spouse's October 1996 and March 1997 
letters to the RO, indicating that she observed his recurrent 
skin problems of the feet since 1970 (noting that they met in 
December 1970 and married in May 1971).

Based on the foregoing discussion, although the veteran and 
his spouse are competent to indicate what skin symptoms they 
personally observed, see Cartright v. Derwinski, 2 Vet. App. 
24 (1991), they are not competent to provide a medical 
diagnosis of a chronic skin disorder or the etiological link 
or nexus between any skin symptoms observed during his period 
of active service and current disabilities.  See Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although Dr. 
Salenger indicated that the veteran's skin disorders were 
related to Vietnam service, based on history reported by the 
veteran, the Board is of the opinion that a thorough VA 
dermatological examination should be conducted, in 
conjunction with a review of the claims folder, to determine 
the nature and etiology of any current skin disorders 
involving his feet and legs.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).

The Board notes that Dr. Salenger indicated in October 1996, 
that the veteran had been seen for treatment for his skin 
disorders from a local dermatologist Dr. Kenny Mallott on 
Maui.  Thus, all pertinent and available records of treatment 
should be obtained by the RO and associated with the claims 
folder, as requested below.

In view of the foregoing, the claim of service connection for 
skin disorders of the feet and legs is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for any skin disorders involving his 
feet and legs since active service.  
After any necessary information and 
authorizations are obtained from the 
veteran, any such records of treatment, 
VA or private, associated with skin 
disorders involving the feet and legs, 
should be obtained by the RO and 
incorporated into the claims folder, 
particularly all available medical 
records from Dr. Kenny Mallott on Maui.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of all current 
skin disorders involving the feet and 
legs.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination; the 
examination report must reflect the 
examiner's review of the claims folder.  
Any testing and/or clinical studies, 
deemed necessary, should be performed.  
The examiner is requested to provide an 
opinion as to the origin/etiology and 
likely date of onset of any skin disorder 
of the feet and legs of record, including 
whether it is as likely as not that there 
is a causal relationship between any such 
disorder and active service.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.  If any 
of the foregoing cannot be determined, 
then that should be indicated for the 
record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

